DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Request for Continued Examination received on August 04, 2022. Claims 1-10, 13, 15-17, and 20-22 are currently pending. Claims 11-12, 14, and 18-19 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 13, 15-17, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As to claim 20, Applicant’s amendments overcome the closest prior art references, Verstreken et al. (US Patent Publication 2015/0051650) in view of Zhang et al. (US Patent Publication 2008/0317812).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dostra (US Patent Publication 2012/0184960).
Regarding claim 1, Dosta discloses a spacing element (4, Figure 1) capable of spacing a fixation plate (1) away from a patient’s bone to which the fixation plate is secured in a predetermined position (i.e. determined by the treatment location of a fractured bone [paragraphs 0011 and 0041]) and by a predetermined spacing distance (i.e. due to the customization of the thickness of the spacer a predetermined spacing distance between the bone plate and fractured site can be obtained [paragraph 0036]), the spacing element having a body (i.e. defined as the surface that is between the bone (6) and support (3)) made from a rigid and biocompatible material (i.e., polytetrafluorethylene), the body comprising a bone interface side (i.e. the surface which contacts bone fragment (6), [paragraph 0041] and Figure 1) capable of contacting the patient’s bone, a plate interface side having a plate contacting surface ( i.e. the surface which contacts support surface (3) of a plate (1) [paragraph 0032] and Figure 1) capable of contacting the fixation plate, and sidewalls (i.e. the surface which extends between the surface that engages the bone (6) and surface (3)) extending between the bone interface side and the plate interface side and defining a spacer thickness (i.e. defined between a range from 0,1 mm to 10mm, [paragraph 0036]) corresponding to the spacing distance, the bone interface side having a bone contacting surface with contours complementary in shape to surface contours of the bone in the predetermined position (as best shown in Figure 1 the bone contacting surface has a curved contour to complement bone (6)).
Regarding claim 2, Dosta discloses wherein the sidewalls define a central aperture extending through the body for receiving a fastener therethrough, the central aperture opening on the bone interface side and on the plate interface side (as best seen in Figure 1, the spacer has an opening to receive fastener (7), wherein the aperture extends between the bone interface side and the plate interface side).
Regarding claim 3, Dosta discloses wherein the plate contacting surface is substantially planar (as best seen in Figure 1, the plate contacting surface is generally planar which is complementary to a substantially planer fixation plate (1)).
Regarding claim 4, Dosta discloses wherein the plate contacting surface includes contours conforming to surface contours of the fixation plate (as best seen in Figure 1, the plate contacting surface is generally planar which is complementary to a substantially planer fixation plate (1)).
Regarding claim 5, Dosta discloses wherein the plate interface side is capable of engaging with the plate in a predetermined orientation (i.e. defined as engaging bone fragments along bone (6), see Figure 1).
Regarding claim 6, Dosta discloses wherein the body is substantially cylindrical in shape (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, 13, 15-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dostra (US Patent Publication 2012/0184960) in view of Zhang et al. (US Patent Publication 2008/0317812) and Estes (US Patent 5,578,034). 
Regarding claim 8, Dosta discloses a fixation plate kit comprising:
a fixation plate (1, Figure 1) comprising a plate body and a plurality of spacing elements ([paragraph 0032]) describes apertures having a spacer and multiple apertures are depicted in Figure 1), the plate body having a bone interface side (i.e. the side which contacts support 3 and spacer 4) and an outward facing side (i.e. the side opposite of the side which contacts support 3 and spacer 4), the fixation plate having a plurality of fastener apertures (2, Figure 1) defined therein for receiving fasteners (7) to secure the fixation plate to a bone, each one of the fastener apertures extending through the plate body and a respective one of the spacing elements; and
the plurality of spacing elements (4) protruding outwardly from the bone interface side of the plate body (see Figure 1 that is the side which contacts support (3)), and being integrally formed as a single piece with the plate body ([paragraphs 0034 and 0037] describes the spacer is integral with the support surface of fixation plate (1), the plurality of spacing elements being positioned between the plate body and the bone when the fixation plate is secured to the bone (see Figure 1), each of the spacing elements having a spacing element body with a bone interface side (i.e. the surface which contacts bone fragment (6), [paragraph 0041] and Figure 1) capable of contacting the bone (6) and sidewalls (i.e. the surface which extends between the surface that engages the bone contacting surface (6) and the plate contacting surface (3)) extending between the bone interface side and the bone interface side of the plate body, the bone interface side of the spacing elements having a bone contacting surface with contours complementary in shape to surface contours of the bone(as best shown in Figure 1 the bone contacting surface has a curved contour to complement bone (6)).
	Dosta fails to disclose a fixation plate made from a rigid and biocompatible material and the plurality of spacers made from the same rigid and biocompatible material. 
	However, Zhang et al. teaches a fixation plate, wherein the plate body is made from titanium [paragraph 0017)]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fixation plate of Dosta with titanium material as taught by Zhang, since titanium is a well-known material used in compressive bone plates [paragraph 0017].
	However, Estes teaches a spacing element (16, Figure 2) located with an aperture (18) of a fixation plate (12), wherein the spacing element is comprising titanium (Col. 6, lines 26-27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spacing element of Dosta with titanium material as taught by Estes, since titanium is a well-known material used fixation procedures. In addition, it would be obvious to comprise both the fixation device and the spacing element from titanium, since titanium is a well-known rigid and biocompatible, corrosion resistant tough, and durable material used in fixation and bone fracture correction procedures.
Regarding claim 9, the modified Dosta’s device discloses wherein the fixation plate (1 of Dosta) is capable of being secured in a predetermined position on the bone (i.e. at a predetermined position based on the treatment and fractured bone location of Dosta), further wherein the bone interface side of the spacing elements has contours following surface contours of the bone at the predetermined position (i.e. as best seen in Figure 1, the fixation plate is along a predetermined position along a fractured bone of Dosta).
Regarding claim 10, the modified Dosta’s device discloses wherein each of the plurality of spacing elements is capable of interfacing with the bone at predetermined positions relative thereto (i.e. at a predetermined position based on the treatment and fractured bone location of Dosta), further wherein the bone contacting surfaces of the plurality of spacing elements have surface contours complementary in shape to the surface contours of the bone at the predetermined positions (i.e. as best seen in Figure 1, the fixation plate is along a predetermined position along a fractured bone of Dosta).
Regarding claim 13, the modified Dosta’s device discloses wherein the sidewalls of the spacing elements define thicknesses thereof (i.e. the thickness is between 0,1 mm to 10mm, [paragraph 0036] of Dosta), further wherein each of the plurality of spacing elements is capable of having a thickness to provide a uniform spacing between the bone and the bone interface side of the plate body (as best seen in Figure 1 there is a uniform and symmetrical spacing between the bone (6) and the bone interface side of the plate body of Dosta).
Regarding claim 15, Dosta discloses a fixation plate (1, Figure 1) capable of securing a patient’s bone at a predetermined position, the fixation plate comprising:
a plate body having a bone interface side and an outward facing side (the sides are annotated below and the body extends between the bone interface side and the outward facing side); and a plurality of spacing elements ([paragraph 0032] describes apertures having a spacer and multiple apertures are depicted in Figure 1), protruding from the bone interface side for spacing the bone interface side of the plate body away from the bone when the fixation plate is secured thereto, each one of the spacing elements being integrally formed as a single piece with the plate body, each one of the spacing elements having a bone interface side with a bone contacting surface having surface contours complementary in shape to surface contours of the bone in the predetermined position (i.e. the surface which contacts bone fragment (6), [paragraph 0041] and Figure 1).
Dosta fails to disclose a fixation plate made from a rigid and biocompatible material and the plurality of spacers made from the same rigid and biocompatible material. 
	However, Zhang et al. teaches a fixation plate, wherein the plate body is made from titanium ([paragraph 0017]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fixation plate of Dosta with titanium material as taught by Zhang, since titanium is a well-known material used in compressive bone plates ([paragraph 0017]).
	However, Estes teaches a spacing element (16, Figure 2) located with an aperture (18) of a fixation plate (12), wherein the spacing element is comprising titanium (Col. 6, lines 26-27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spacing element of Dosta with titanium material as taught by Estes, since titanium is a well-known material used fixation procedures. In addition, it would be obvious to comprise both the fixation device and the spacing element from titanium, since titanium is a well-known rigid and biocompatible, corrosion resistant tough, and durable material used in fixation and bone fracture correction procedures.
Regarding claim 16, the modified Dosta’s device discloses wherein at least a portion of the bone contacting surface includes contours complementary in shape to the surface contours of the bone in the predetermined position (as best shown in Figure 1 the bone contacting surface has a curved contour to complement bone (6) of Dosta).
Regarding claim 17, the modified Dosta’s device discloses wherein the fixation plate has a plurality of fastener apertures (22, Figure1 of Dosta) defined therein for receiving fasteners (7, Figure 1 of Dosta) to secure the fixation plate to the bone, further wherein each one of the fastener apertures extend through the plate body and a respective one of the spacing elements (see the example in Figure 1 of Dosta).
Regarding claim 21, the modified Dosta’s device discloses wherein the fixation plate is made from titanium ([paragraph 0017] of Zhang).
Regarding claim 22, the modified Dosta’s device discloses wherein the plate body ([paragraph 0017] of Zhang) and the spacing elements are made from titanium (Col. 6, lines 26-27 of Estes). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 20 is allowable. None of the prior art anticipate of would be made obvious to combine a method for designing a patient-specific fixation plate, comprising determining a spacing distance of a plate body at the expected position of the fastener and a spacing element having a thickness corresponding to said spacing distance in light of the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday-Friday (8am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-270-5963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775